BURNETT, C. J.
On the relation of John H. Carson, District Attorney for Marion County, the State of Oregon filed its bill in equity against the defendant, who is the Secretary of State, alleging, in substance, that an initiative petition purporting to have been signed by 13,448 legal voters was presented to the defendant in his official capacity, for the purpose of submitting to the people an initiative measure relating to the rate of interest on money. *511The bill avers that of the number of names signed to the petition, 5,050 were certified by the county clerk of Multnomah County. The remaining 8,398 were not so certified, but -were authenticated by the certificates of certain notaries public residing in Multnomah County; that the notarial certificates were false in fact, in this: That none of the notaries, at the time of making his or her certificate, had any personal knowledge that any of the alleged voters whose names .were appended to any single sheet of the petition were legal voters of the State of Oregon, or of the county of Multnomah; that none of them had any actual acquaintance with,. or had any personal knowledge at the time, that any of the persons whose qualifications were authenticated in that manner had actually resided in the State of Oregon for six months preceding said certification, nor had any of the notaries any actual or personal knowledge of the residence or postoffice address of any person whose signature was thus authenticated. It is further said that the defendant had no means of knowing the authenticity of the signatures except through said certificates, that he was not aware of their falsity and was deceived as to those signatures, and that hence he had procured from the attorney general a ballot title for the measure petitioned for, and was about to and intended to certify the petition and ballot title thereof to the county clerks of the several counties of the state, for printing on the official ballot. The prayer is for an order restraining the defendant from thus transmitting the measure and ballot title.
The answer denies all the allegations of the complaint, except the official character of the relator and the defendant.
*512After a hearing, the Circuit Court made findings of fact substantially in accordance with the averments of the complaint, and. issued a permanent injunction, from which decree the defendant appeals.
In speaking of the exercise of the initiative and referendum powers reserved to the people, it is said in Section 1-a of Article IV of the Constitution of the state, that:
“The manner of exercising said powers shall be prescribed by general laws.”
In pursuance of this constitutional power, the legislative assembly enacted Section 4098, Or. L., relating to the verification of initiative petitions. Under the sanction of that statute, every sheet of the petition primarily shall be verified by the affidavit of the person who circulated that sheet, to the effect that everyone who signed it did so sign his or her name in the presence of the circulator; and that he believes that each signer stated his or her name, postoffice address and residence correctly, and that each signer is a legal voter of the State of Oregon and of the county in which the petition was circulated. The measure of authenticity, in that instance, is the belief of the circulator. By virtue of the same section, there must be additional authentication, principally by the certificate of the county clerk, based upon his comparison of the signatures on the petition with the signatures of the registration cards, books and blanks on file in his office. As a result of this comparison, he is required to certify that he believes the signatures of named signers, in number according to the fact, are genuine. Ancillary to this means of authenticating signatures, is a method found in a proviso of the section in these words:
*513“Provided that the Secretary of State shall consider and count such remaining signatures as shall be proved to be the genuine signatures of legal voters. To establish such facts, the official certificate of a notary public of the county in which the signer resides shall be required as to the facts for each of such last named signatures.”
The essential part of the form prescribed for such a certificate is this:
“That I am personally acquainted with each of the following named electors whose signatures are affixed to the annexed petition, and I know of my own knowledge that they are legal voters of the State of Oregon and of the county written after their several names in the annexed petition, and that their residence and postoffice address is correctly stated therein. ’ ’
It is true that the section concludes with the precept that “the forms herein given are not mandatory, and if substantially followed in any petition it shall be sufficient, disregarding clerical and merely technical error.”
It must be borne in mind that in the first place the circulator must declare under oath that the signature was appended in his presence. The rest of his connection with the petition depends upon his belief in the truth of the statement of the signer. The principal method of certifying the signatures to the petition lies in the action of the county clerk in comparing them with the signatures on the registration cards. The only other method of certification is made to depend upon the actual knowledge of the notaries public that the signatory electors are legal voters of the State of Oregon. In a sense, the certifying notaries are witnesses, by whom must be proved the authenticity of the ' signatures. As a condition of their competency, the law requires them to possess *514personal knowledge of the facts in question, which measure of competency they must truly declare in their certificates. It is not a matter of their belief merely.
This proceeding is not an exercise of the constitutional right to vote. It is the exercise of the privilege of electors to initiate a measure for the consideration of the people. In express terms the legislature had authority to prescribe the manner of exercising that power. It has done so in the enactment to which reference has been made. The Secretary of State has no right to rely upon any other means of evidence to determine the authenticity of a petition. The legislature has prescribed an exclusive class of evidence by which to prove such authenticity. It would be shocking to common honesty to say that when the fact is shown by appropriate proceedings, the secretary could be compelled to rely upon certificates fair upon their face, but, in fact, false. It goes without saying, that the evidence upon which the officer must act shall be true.
It well may be said, indeed, that the defendant would be protected if innocently he acted upon a petition thus certified, when he had no knowledge of its falsity. In the interest of public policy, however, when it is shown that the seeming regular certification is absolutely false, he may be enjoined from acting in pursuance thereof.
In exercising their right of petition, legal voters must respect the laws enacted ..by legislative power concerning the exercise of the initiative prerogative, and they must attend to it that their petitions are authenticated by truthful statements, under the conditions required by the law. To compel the relator to show that the names authenticated by false certificates were themselves false, or that the signers are *515not legal voters, is to ignore the statute of authentication and to inject into the case an irrelevant issue.
The decree of the Circuit Court is affirmed.
Affirmed.
Band, J., concurs in the result of this opinion.